DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. 
Re claim 1, the applicants’ arguments revolves around the amendment made to claim 1, which primary new amended recites “receiving the frame of data form a source device at the frame rate greater than the maximum frame rate”. However, the examiner does not agree. 
Hence, when Washington later stating “For example, using two analog interfaces 206 allows multiple image creation circuitry 202 to transmit a four-tile HDTV image at an effective frame rate of 7.5 fps over a first analog interface 206a, while at the same time transmitting a full standard definition image at 30 fps over a second analog interface 206b. ¶ [0070],such that combined 7.5 fps and 30 fps would be greater than the maximum 30 frames per second such that they are split between two interfaces and that the high definition image of the high resolution image or the HDTV resolution image would only be able to be transmitted along two transmission fibers such that there is an instance in which the information needed to be transmitted is greater than the maximum 30 frames per second. 
As it stands, the system and specifically the device in Fig. 2 is a resolution video system 200 capable of providing multiple resolution images capable of high resolutions ¶ [0052] and a digital camera 202 includes optics 220 and an image source in the form of video or image sensor 222, in this exemplary embodiment a high resolution video sensor having a standard HDTV resolution 1280x720 ¶ [0059], such that it is understood from the disclosure that the image sensor is within high definition resolution. Furthermore, as it is within Fig. 2 the element that is transmitting the information it is understood that the video sensor is the image source or the source device. Due to this previous disclosure, the Washington stating that using two analog interfaces 206 allows multiple image creation circuitry 202 to transmit a four-tile HDTV image at an effective frame rate of 7.5 fps over a first analog interface 206a, while at the same time transmitting a full standard definition image at 30 fps over a second analog interface 206b. ¶ [0070], it is clear that the data being received from the image sensor or image source is at a greater frame rate of the analog interface. If the image or data being received was not at a high frame rate, then where is the extra data being transmitted over the second line being received from. 
Lastly, to further clarify this, Washington discloses the multiple stream image creation circuitry in the form of camera 202 may be configured with multi-stream image processing circuitry 270 that includes Frame store circuitry 224 that stores the higher resolution frame, one or more instances of Window circuitry 225 that is configured to extract a selected portion of the higher resolution frame to form a full or windowed partial image, one or more instances of Image Scaler circuitry 226 that scales the higher resolution image down to a NTSC, PAL, SECAM, etc. compatible format or scales a smaller section of the higher resolution frame up to NTSC/PAL compatible formats for output over one of the output interfaces 206, , Image Deconstruction circuitry 228 that segments or "Tiles" the high resolution image into multiple tile segments (e.g., four pieces), Alignment Data Insert circuitry 230 that inserts alignment data into the unused lines of the tiled image, and Image Mux circuitry 232 that selects the information from separate sources (e.g., either the high resolution image scaled down to NTSC/PAL resolutions, a high resolution tile, or zoomed segment of a high resolution image) and transmits it in a multiple stream (e.g., dual stream) format. ¶ [0069], such that the image mux is receiving data from different sources or rather different versions or formats that are to be desired depending on the situation to be transmitted, that when all these different streams and versions are considered as a whole of what is being received by the image MUX, the image MUX receiving would be at the frame rate greater than the maximum frame rate. This can especially be understood in the scenario stated by Washington of For example, using two analog interfaces 206 allows multiple image creation circuitry 202 to transmit a four-tile HDTV image at an effective frame rate of 7.5 fps over a first analog interface 206a, while at the same time transmitting a full standard definition image at 30 fps over a second analog interface 206b. ¶ [0070], such that the MUX receives both data streams or formats to be transmitted, such the image MUX as a whole receives a combined frame rate of over the maximum frame rate. 
Even to the extent that the applicant still believes that the frame rate limitation of “receiving the frames of the data from the source device at a frame rate greater than the maximum frame rate” is not disclosed, the examiner believes that it the claim is still able to be rejected because the claim has conditional language. The claim recites two conditions, “when the frame of the data is greater than the frame rate of the maximum frame rate of a first physical fiber in the fiber optic cable” and “when the frame rate of the frames of data is equal to or less than the maximum frame rate of the first physical fiber in the fiber optic cable”. The claim scope is written as having two conditions and the limitation of “receiving the frames of data from the source is greater than a maximum frame rate of a first physical fiber” follows from the first condition of “when the frame rate of the frames of data is greater than a maximum frame rate of a first physical fiber of a fiber optic cable”. 
Due to the statement of conditions, only one group of limitations would actually be active depending on the scenario. Hence, in a state in which the first condition is not meet, the condition of “when the frame rate of the frames of data is greater than a maximum frame rate of a first physical fiber”, then only the limitation of “when the frame rate of the frames of data is equal to or less than the maximum frame rate” is meet, then only the limitation follow said condition are considered part of the claim scope. In this second condition, which could be the condition which is pertinent because the frame rate of the frames of data is equal to or less than then the maximum frame rate, the limitations that follow from this condition are still disclosed by Washington, such that the claim 1 is still rejected by Washington and the limitations follow when the frame rate of the frames of data is greater than the maximum frame rate are not relevant or even active. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1and 2  is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Washington US PG PUB 2004/0218099. 
Re claim 1, Washing discloses a method of forming a virtual network, the method comprising: 
passing frames of data at a frame rate across one or more fiber optic cables that each has two or more physical fibers (Fig. 2 discloses a multiple resolution video system 200 wherein the system comprises first analog interface 206a as well as a second analog interface 206b and it is disclosed that the analog interface employed to transmit the desired multi-resolution methodology includes a fiber optic ¶ [00135], such as a fiber optic cable), 
when the frame rate of the frames of data is greater than a maximum frame rate of a first physical fiber in a fiber optic cable (It will be understood that a standard composite video analog transmission interface is only one example of a bandwidth limited interface. Furthermore, although a bandwidth-limited interface is illustrated in FIG. 2, it will be understood that the disclosed systems and methods may be implemented to provide images over any other type of interface/transmission media suitable for analog and/or digital signal transmission, including interfaces that are not bandwidth-limited relative to the desired signal to be transmitted. Other examples of interfaces with which the disclosed systems and methods may be advantageously employed to transmit a desired image signal using multi-stream methodology include, but are not limited to, fiber optic interface formats, wireless (radio frequency) interface formats, serial digital formats, etc. In this regard, examples of other types of suitable interfaces include, but are not limited to, conversion to digital video for transmission over fiber, conversion to the RF domain for transmission over coaxial cable or direct wireless transmission, etc. It will thus be understood that any type of signal may be transmitted (in bandwidth or in non-bandwidth limited format relative to the interface), and that additional processing or conversion may be employed as long as the transmission contains multi-stream information in accordance with the systems and methods disclosed herein ¶ [0058], such that the analog interface is a fiber optic interface and the not bandwidth limited interface is a signal that could be greater than the maximum frame rate of the desired signal to be transmitted, as will further be shown as follows), the method further comprises: 
receiving the frames of data from a source device at the frame rate greater than the maximum frame rate (a system and methods for multi-stream image processing discloses that Fig. 2 discloses a digital camera 202 ¶ [0059], wherein multiple stream image creation circuitry in the form of camera 202 may be configured with multi-stream image processing circuitry 270 that includes Frame store circuitry 224 that stores the higher resolution frame, one or more instances of Window circuitry 225 that is configured to extract a selected portion of the higher resolution frame to form a full or windowed partial image, one or more instances of Image Scaler circuitry 226 that scales the higher resolution image down to a NTSC, PAL, SECAM, etc. compatible format or scales a smaller section of the higher resolution frame up to NTSC/PAL compatible formats for output over one of the output interfaces 206, , Image Deconstruction circuitry 228 that segments or "Tiles" the high resolution image into multiple tile segments (e.g., four pieces), Alignment Data Insert circuitry 230 that inserts alignment data into the unused lines of the tiled image, and Image Mux circuitry 232 that selects the information from separate sources (e.g., either the high resolution image scaled down to NTSC/PAL resolutions, a high resolution tile, or zoomed segment of a high resolution image) and transmits it in a multiple stream (e.g., dual stream) format.¶ [0062] such that when Washington states that the use of multiple transmission interfaces may be employed to allow increased frame rate and/or resolution to be transmitted simultaneously.  For example, using two analog interfaces 206 allows multiple image creation circuitry 202 to transmit a four-tile HDTV image at an effective frame rate of 7.5 fps over a first analog interface 206a, while at the same time transmitting a full standard definition image at 30 fps over a second analog interface 206b. ¶ [0070], that the image mux has received both of those transmission which when considered together would be at a greater than the max frame rate);
passing a first number of the received frames of data over the first physical fiber at a first data rate that is equal to or less than a maximum data rate of the first physical fiber; and 
passing a second number of the received frames of data over a second physical fiber at a second data rate that is equal to or less than a maximum data rate of the second physical fiber (the discloses systems and methods may be implemented to take advantage of the unused bandwidth associated with discarded or “dropped” frames of video that occur, for example, when a given frame rate (e.g. 30 frames/sec) is available for transmission, but only a portion (e.g. about 2 to 7.5 frames/sec) of the given frame rate is stored and/or displayed. This unused bandwidth may be utilized to transmit higher resolution images, multiple resolution images, combination thereof, etc.” ¶ [0013], such that the available frame rate is the maximum frame rate. It will further be understood that one or more digital transmission interfaces (e.g., such as described elsewhere herein) may alternatively be employed and, in one embodiment, may be employed in combination with one or more analog transmission interfaces.  Use of multiple transmission interfaces may be employed to allow increased frame rate and/or resolution to be transmitted simultaneously.  For example, using two analog interfaces 206 allows multiple image creation circuitry 202 to transmit a four-tile HDTV image at an effective frame rate of 7.5 fps over a first analog interface 206a, while at the same time transmitting a full standard definition image at 30 fps over a second analog interface 206b. ¶ [0070], such that combined 7.5 fps and 30 fps would be greater than the maximum 30 frames per second such that they are split between two interfaces); and 
when the frame rate of the frames of data is equal to or less than the maximum frame rate of the first physical fiber in the fiber optic cable (It will be understood that a standard composite video analog transmission interface is only one example of a bandwidth limited interface. Furthermore, although a bandwidth-limited interface is illustrated in FIG. 2, it will be understood that the disclosed systems and methods may be implemented to provide images over any other type of interface/transmission media suitable for analog and/or digital signal transmission, including interfaces that are not bandwidth-limited relative to the desired signal to be transmitted. Other examples of interfaces with which the disclosed systems and methods may be advantageously employed to transmit a desired image signal using multi-stream methodology include, but are not limited to, fiber optic interface formats, wireless (radio frequency) interface formats, serial digital formats, etc. In this regard, examples of other types of suitable interfaces include, but are not limited to, conversion to digital video for transmission over fiber, conversion to the RF domain for transmission over coaxial cable or direct wireless transmission, etc. It will thus be understood that any type of signal may be transmitted (in bandwidth or in non-bandwidth limited format relative to the interface), and that additional processing or conversion may be employed as long as the transmission contains multi-stream information in accordance with the systems and methods disclosed herein ¶ [0058], such that the analog interface is a fiber optic interface), the method comprises: 
passing a pair of frames of data in sequence through the first physical fiber such that the pair of frames include data from a plurality of sources (For example, in one example implementation of the embodiment of FIG. 2, image sensor 222 may provide high resolution image information relating to a scene viewed by sensor 222 to multi-stream image processing circuitry 270 of camera 200.  Multi-stream image processing circuitry 270 of enhanced resolution digital camera 202 may in turn generate a standard resolution image frame of the entire scene from the high resolution image information. This standard resolution image frame may then be transmitted via digital to analog conversion circuitry 244 to DVR 204 across interface(s) 206 that has a maximum frame rate transmission capacity (e.g., 30 frames per second) at a first frame rate (e.g., 15 frames per second) that is less than the maximum frame rate capacity of interface 206.  Simultaneously, higher resolution segmented image tiles associated with respective portions of the high resolution image scene may also be transmitted in analog form across interface 206 by multi-stream image processing circuitry components 270 in camera 202 via conversion circuitry 244 to DVR 204 at a second frame rate (e.g., 15 frames per second) that is also less than the maximum frame rate capacity of interface 206, and such that the first and second frame rates do not together exceed the maximum frame rate transmission capacity (e.g., 30 frames per second) of interface 206 ¶ [0083], such that two images or frames can be sent on the same interface or path as long as they do not exceed the maximum frame rate transmission capacity).  

Re claim 2, Washington disclose all the elements of claim 1, which claim 2 is dependent. Furthermore, Washington discloses further comprising generating the frames of data to be passed across the fiber optic cable (It will be understood that a standard composite video analog transmission interface is only one example of a bandwidth limited interface. Furthermore, although a bandwidth-limited interface is illustrated in FIG. 2, it will be understood that the disclosed systems and methods may be implemented to provide images over any other type of interface/transmission media suitable for analog and/or digital signal transmission, including interfaces that are not bandwidth-limited relative to the desired signal to be transmitted. Other examples of interfaces with which the disclosed systems and methods may be advantageously employed to transmit a desired image signal using multi-stream methodology include, but are not limited to, fiber optic interface formats, wireless (radio frequency) interface formats, serial digital formats, etc. In this regard, examples of other types of suitable interfaces include, but are not limited to, conversion to digital video for transmission over fiber, conversion to the RF domain for transmission over coaxial cable or direct wireless transmission, etc. It will thus be understood that any type of signal may be transmitted (in bandwidth or in non-bandwidth limited format relative to the interface), and that additional processing or conversion may be employed as long as the transmission contains multi-stream information in accordance with the systems and methods disclosed herein ¶ [0058], such that the analog interface is understood to be a fiber optical interface with fiber optic formats). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washington as applied to claim 2 above, and further in view of Gaetje et al (herein Gaetje) US PG PUB 2017/0163900.
Re claim 8, Washington discloses all the elements of claim 2, which claim 8 is dependent. Furthermore, Washing does not explicitly disclose the details how to generate the frames of data. However, Gaetje discloses wherein generating the frames of data includes: 
receiving first frames of data from a first source at a first frame rate, and second frames of data from a second source at a second frame rate (the combining module 204 is configured to generate the combined video stream. In one embodiment, the combining module 204 performs a time slicing operation whereby the combined video stream is a result of interleaving frames from the multiple content streams ¶ [0038], such that the multiple content streams are the first and second sources. Furthermore, it is disclosed in an examples that a first source is at 24 frames per second and the second source is at 60 frames per second ¶ [0038], such that the frames from each source are at a different frame rate); and 
combining data from a first frame from the first source with data from a second frame from the second source to form a combined frame of data (when the presentation device 114 needs 30 fps from each source, the first source is up-converted while the second source is down converted. Once adjusted, the content is interleave such that frames from both sources could be communication and displayed together ¶ [0038]).  
Washington and Gaetje are analogous art because they are from the same field of endeavor, transmission of image data. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Washington and Gaetje before him or her, to modify the generator of frames of Washington to include the multiple sources to be transmitted of Gaetje because it combines prior art elements according to known methods to yield predictable results, in this case, enabling additional sources of information to be transmitted. 

Allowable Subject Matter
Claim 3-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637